29 So. 3d 397 (2010)
GROVE SERVICES INCORPORATED OF MIAMI, et al., Appellants,
v.
DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES, Appellee.
No. 3D09-1122.
District Court of Appeal of Florida, Third District.
March 3, 2010.
Carolann A. Swanson, Miami; Malcolm A. Misuraca, Pro Hac Vice, for appellants.
Adorno & Yoss and Wesley R. Parsons and Jack R. Reiter, Miami, for appellee.
Before RAMIREZ, C.J., and SUAREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
We hold that our decision in State, Department of Agriculture and Consumer Services v. Varela, 732 So. 2d 1146, 1147 (Fla. 3d DCA 1999), relying on Department of Agriculture v. Polk, 568 So. 2d 35 (Fla.1990), is dispositive of this appeal and decline the invitation to disapprove that decision.
Affirmed.